Citation Nr: 1440632	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-operative residuals, left knee, with exostosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team) and St. Petersburg, Florida, respectively.

Following remands in November 2009 and June 2011, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for post-operative residuals, left knee, with exostosis in an April 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2013 decision as to that issue.  The Court granted the JMR in a November 2013 Order.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in an April 2014 letter that his left knee has worsened to the extent that he will be having two surgeries at Eglin Air Force Base (AFB), Florida-one to remove the plate and screws, and the second for a total knee replacement.  An April 2014 letter confirms surgery.  The last VA examination was in November 2012.  The new evidence indicates that the disability has gotten worse since the last examination, and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left knee disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Surgical and post-surgical records from Elgin Hospital, 96th Medical Group, at Elgin AFB, Florida, should be requested; the Board notes that the RO already made the first such request in July 2014.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left knee disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including surgical and post-surgical records from Elgin Hospital, 96th Medical Group, at Elgin AFB, Florida, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his left knee disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's left knee disability, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's left knee disability has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

